Citation Nr: 1827908	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder, anxiety disorder as secondary to the service-connected lumbar disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO granted service connection for the Veteran's major depressive disorder, anxiety disorder and assigned a 30-percent disability rating.  While the claims were pending, the RO granted entitlement to a total disability rating for individual unemployability (TDIU) in a July 2017 rating decision.

The Board notes that the Veteran's representative raised a number of issues for appellate consideration in its February 2018 brief.  However, those appeals were closed by the RO for failure to file a timely substantive appeal.  Thus, they are not before the Board.  38 C.F.R. §§ 20.200, 20.202.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's major depressive disorder, anxiety disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; however, total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for major depressive disorder, anxiety disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code (DC) 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Major Depressive Disorder (depression), Anxiety Disorder

The Veteran contends that the current disability rating of 30-percent for his service-connected major depressive disorder, anxiety disorder is more severe than has been assigned. 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995); 38 C.F.R. § 4.1. 

Under the General Rating Formula for Mental Disorders General Rating Formula, a 30-percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130 (2017).  

A 50-percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70-percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100-percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under Section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that Section 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 117.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV).  The amendments replace those references with references to the recently published Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  This claim is governed by the  DSM- 5.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

Factual Background

The Veteran filed a claim for service connection for depression in November 2011.  See November 2011, VA Form 21-4138, Statement in Support of Claim.  

The Veteran's VA treatment records indicate he began treatment for a psychiatric condition when he was referred for a psychiatric consultation in June 2005 for anxiety related to other health conditions.  See June 2005 VA Psychiatric Consult, Mayaguez Outpatient Clinic (OPC), in CAPRI received January 2012.  The Veteran complained of anxiety, poor night sleep, and negative thoughts.  On mental status examination (MSE), he presented with dysphoric mood and affect, but was oriented in three spheres, with fair insight and displayed no psychotic symptoms.  Id.  He was diagnosed with depression not otherwise specified (NOS) and prescribed Wellbutrin.  

In September 2006, the Veteran reported he was easily irritated and experienced vivid dreams with death content.  See September 2006 VA Psychiatric Consult, Mayaguez OPC, in CAPRI received January 2012.  He was subsequently diagnosed with major depressive disorder and prescribed Zoloft.  Id.  The Veteran continued to receive psychiatric treatment including medication and therapy at the Mayaguez OPC since he began in 2005.  See CAPRI received January 2012.

In April 2010, the Veteran submitted a letter from his private physician Dr. N.A.O. stating that the Veteran's "daily living and activities are markedly restricted due to his constant pain ... which is causing him a lot of anxiety."  See Private Treatment Record received in April 2010.  Dr. N.A.O. also stated that the Veteran had decreased interest in usual activities, and had concentration and memory problems.  Id.  She also noted the Veteran exhibited frustration, poor stress tolerance, and altered sleep pattern.  Id.  

During an October 2010 psychiatric treatment visit, the Veteran reported depression and suicidal thoughts without any plans.  See October 2010 VA Psychiatric Consult, Mayaguez OPC, in CAPRI received January 2012.  He stated that he stopped taking his psychotropic medications.  He also endorsed some visual hallucinations.  The VA psychiatrist recommended partial hospitalization but the Veteran refused.  Id.  On MSE, the Veteran was calm, and spoke with normal rate and volume.  He had dysphoric mood with broad affect which was noted to be "somewhat inappropriately bright."  Id.  The VA psychiatrist noted the Veteran was not compliant with treatment and stated that the Veteran was "not felt to be an imminent risk to self or others could benefit from voluntary hospitalization."  Id.  He was also referred to a psychologist or "more intensive psychotherapy."

In a March 2011 VA psychiatric appointment, the Veteran reported feeling depressed and anxious.  See March 2011 VA Psychiatric Consult, Mayaguez OPC, in CAPRI received January 2012.  He reported he was unable to tolerate psychiatric medications but requested a prescription for Valium for his anxiety.  Id.  The Veteran also reported that he attended the partial hospital program.  On MSE, he was calm and cooperative.  His mood was anxious and dysphoric.  Affect was broad and appropriate.  Thought processes were noted to be linear and goal directed.  The Veteran denied any hallucinations and suicidal or homicidal ideations.  Id.  He was diagnosed with major depression and anxiety.  

In May 2011, the Veteran was seen by a VA psychologist.  See May 2011 VA Psychology Note, Mayaguez OPC, in CAPRI received in January 2012.  
The Veteran reported that his increased anxiety was related to other medical conditions.  He also stated he was not taking his medications due to stomach problems.  He endorsed intense irritability and reported being verbally abusive at times.  Id.  On MSE, the VA psychologist found the Veteran had adequate hygiene and was appropriately dressed.  He displayed psychomotor agitation.  He presented with symptoms of depressed mood, anxiety, irritability, and decreased sleep.  Id.  The Veteran denied suicidal or homicidal ideations.  He displayed diminished attention and concentration.  He was noted to have fair insight and judgment.  The Veteran also was oriented in three spheres.   The Veteran's memory appeared to be within normal limits but he complained of memory problems "primarily focused on missing his keys, ect."  Id.  The Veteran agreed to continue psychotherapy.  

The Veteran followed up with the VA psychologist in July 2011.  See July 2011 VA Psychology Note, Mayaguez OPC, in CAPRI received in January 2012.  During this visit, the Veteran reported his symptoms remained unchanged including anger and irritability.  Id.  On MSE, he had normal appearance and motor activity.  He was also alert, attentive, and cooperative.  He was alert in all spheres.  Id.  The Veteran presented with depressed and anxious mood and displayed no perception abnormalities.  He was noted to have fair insight and judgment and intact memory.  The VA psychologist noted that the Veteran had "history of anxiety disorder who is not putting any effort in treatment, except for attending his appointments."  He also noted the Veteran was not compliant with medications.  Id.  The Veteran was diagnosed with anxiety disorder/major depression.  Id.  

During a September 2011 visit with the VA psychiatrist, the Veteran reported feeling dysphoric due to recent diagnosis of prostate cancer.  See July 2011 VA Psychiatry Note, Mayaguez OPC, in CAPRI received in January 2012.  He also reported that he no longer wished to take psychotropic medications.  Id.  The Veteran denied suicidal or homicidal ideation, and any perceptual abnormalities.  Id.

In November 2011, the Veteran was admitted to inpatient psychiatric care.  See VA Psychiatry Admission Evaluation Note, San Juan VA Medical Center (VAMC), CAPRI received in January 2012.  The Veteran was admitted for two days at the San Juan VAMC due to reports of suicidal ideation with a plan that was noted during a VA examination.  See November 2011, VA Administrative note, San Juan VAMC, in CAPRI received in January 2012.  The Veteran also reported poor appetite, impaired sleep, and feelings of helplessness and hopelessness.  Id.  On objective testing, the Veteran was alert, oriented, and cooperative.  He presented with flat and anxious mood and restricted affect.  He endorsed suicidal ideation with plan, but denied homicidal ideation, or psychosis.  The Veteran was diagnosed with major depression recurrent.  Id.  

The Veteran was subsequently admitted to inpatient psychiatric care and transferred to Panamericano Auxilio Mutuo.  Id.  The Veteran was transferred to the VA San Juan Psychiatric Acute Inpatient Unit (PAICU) days later.  He was alert and oriented to time, place, and person.  He also displayed intact recent and remote memory as well as good concentration and attention.  He was diagnosed with major depression recurrent, severe with psychotic features.  Id.

After being discharged from inpatient psychiatric care, the Veteran followed with the VA psychiatrist in December 2011.  See December 2011 VA Psychiatry Note, Mayaguez OPC, in CAPRI received in January 2012.  The Veteran had normal thought content, denied suicide ideations and was oriented in all spheres.  He also presented with anxious affect.  He had intact memory and fair insight and judgment.  The Veteran was also seen by the VA psychiatrist later in December 2011.  The Veteran reported improved mood but complained of trouble sleeping.  Id.  

The Veteran underwent a VA examination in December 2011.  See December 2011 Compensation and Pension (C&P) Examination, Disability Benefits Questionnaire (DBQ) for Mental Disorders.  The Veteran was diagnosed with major depressive disorder, recurrent in partial remission.  Id.  The Veteran reported his family relationships and community were "very good."  He also stated he attended church on Sundays.  The VA examiner observed the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Id.  The VA examiner found the Veteran was capable of managing his own financial affairs.  The Veteran appeared "alert and oriented to all spheres and was "well-groomed with good hygiene."  Id.  The Veteran reported that "the depressive symptoms that caused him to be hospitalized in 11/2011 have been resolved and under control with medication he is currently taking."  Id.  Concerning the Veteran's occupational and social impairment, the VA examiner opined that "[a] mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  Id.   

In April 2012, the Veteran was afforded another VA examination for his psychiatric conditions.  See April 2012 C&P, DBQ for Mental Disorders.  Based on a review of the record, the VA examiner opined that the Veteran's major depressive disorder was at least as likely as not related to his service connected conditions.  In terms of the Veteran's occupational and social impairment, the VA examiner also opined that "[a] mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  Id.   

Based on the prior two VA examinations, the RO granted service connection for the Veteran's major depressive disorder, anxiety disorder and assigned a 30-percent rating.  See April 2012 Rating Decision.  

In October 2013 VA psychiatric care telehealth visit, the Veteran reported that he felt "very sad, depressed."  See VA Treatment Record, Psychiatry Telehealth Note.  He endorsed trouble sleeping, nightmares 2-3 times a week, and reported he had good concentration and motivation.  He denied psychosis and active suicide or homicidal ideations.  Id.  He also reported psychotropic medications were "somewhat helpful."  On MSE, the Veteran was noted to be alert, oriented and cooperative.  He also appeared well groomed and displayed good eye contact.  Id.  His insight and judgment was noted to be fair to poor.

In March 2017, the Veteran was provided another VA examination to assess the severity of his service connected psychiatric disabilities.  See March 2017, C&P, Mental Disorders DBQ.  The VA examiner noted that the Veteran had symptoms of depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately or effectively, and chronic sleep impairment.  The Veteran endorsed feeling depressed and reported getting confused and having memory problems.  The VA examiner opined that the Veteran had "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  Id.  

In a May 2017 rating decision, the RO continued the 30-percent rating for the Veteran's major depressive disorder, anxiety disorder.  

The Veteran's wife submitted a letter in January 2013 which was translated and received in November 2017.  The Veteran's wife stated that the Veteran had severe depression which led to a psychiatric hospitalization.  See November 2017 Correspondence.  

Analysis 

Based on the evidence above, the Board finds that a rating of 70 percent for service-connected major depressive disorder, anxiety disorder is warranted for the entire period on appeal.  

The evidence demonstrates that the Veteran has impairment with deficiencies in most areas, such as work, family relations, thinking, or mood.  Specifically, the Veteran reported that he had intense irritability and was verbally abusive at times.  The Veteran's private physician Dr. N.A.O, also stated that the Veteran isolated himself due to lot of anxiety, poor stress tolerance, and frustration.   The Veteran's mood was noted to be anxious, depressed, sad, or angry at various times.  The Veteran experienced irritability, and sleep difficulties to include nightmares.  Moreover, the Veteran was noted to have anxiety throughout the record and repeatedly sought treatment for his anxiety.  Notably, the March 2017 VA examiner found that the Veteran had near-continuous panic or depression affecting ability to function independently, appropriately, and effectively.  The record also demonstrates the Veteran endorsed suicide ideations at times and was hospitalized due to suicide ideation in November 2011.  

Particularly, the Board finds that the Veteran's suicide ideations rise to the level of the 70-percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017)(stating "the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.")   

The Board finds that the Veteran has not demonstrated any symptomology of comparable severity to the listed symptoms considered by a 100-percent rating because he has denied any of the listed symptoms.  See Mauerhan, 16 Vet App. 442; Vasquez-Claudio, 713 F. 3d 116-117.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of social and occupational impairment due to his mental health condition more nearly approximates the level contemplated by a 100-percent rating.  For instance, none of the VA examiners found that the Veteran had abnormal speech and thought processes, whereas to be consistent with a 100-percent rating, it would require gross impairment in communication and thought processes.  Moreover, the Veteran denied persistent hallucinations and homicidal or suicidal ideations during his VA examinations and at his VA psychiatric appointments, whereas to be consistent with a 100-percent rating it would require persistent hallucinations and persistent danger of hurting one self and others.  

Additionally, there is no evidence of psychosis; indeed, the record shows that the Veteran has been oriented to time and place consistently throughout the record.  Further, all potentially applicable codes have been considered and there is no basis to assign an evaluation under a different code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

As noted the Board acknowledges that the Veteran was hospitalized for two days due to his suicide ideation, the Board finds that this was an acute exacerbation of his symptoms, and his overall disability picture for the entire period on appeal is contemplated by the assigned 70-percent rating.

The Board acknowledges that the lay statements from the Veteran and his wife regarding the severity of his psychiatric symptoms.  These statements are competent evidence of the Veteran's symptoms from major depressive disorder, anxiety disorder as these symptoms are capable of lay observation.  However, laypersons do not have the competence to render an opinion as to the level of severity of a psychiatric disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The medical professionals who examined and treated the Veteran, and rendered pertinent opinions in conjunction with the evaluations.  Moreover, as the medical professionals have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords their opinions great probative value.  Thus, based on the current record the Board does not find a rating of 70 or 100 percent is warranted.  

The Board, therefore finds, that the Veteran's symptoms are not of such severity to approximate or more nearly approximate, the criteria for a rating in excess of 70-percent.  

The Veteran's symptoms have been consistent throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that at the time of an initial rating "separate ratings can be assigned for separate periods of time based on facts found", a practice known as "staged" rating).  Here, however, the evidence warrants a uniform 70-percent rating.

The Board notes that the Veteran's claim of entitlement to a TDIU was granted during the pendency of the appeal.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370  (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 70 percent for major depressive disorder, anxiety disorder, and no higher, is granted.  





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


